DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on December 30, 2020 have been entered. Claims 1, 6, 7, 12 and 13 have been amended. Claims 5 and 11 have been canceled. Claims 1-4, 6-10, 12 and 13 are still pending in this application, with claims 1, 7 and 13 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "The display control method according to “claim 5" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "The display control apparatus according to claim 11" in line 1. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS AOYAGI et al. (US 20170132752 A1), referred herein as AOYAGI in view of Kochi et al. (US 20030004645 A1), referred herein as Kochi.
Regarding Claim 1, AOYAGI teaches a computer-implemented display control method comprising (AOYAGI [0002] a superimposed display method and a superimposed display apparatus):
displaying a first plurality of edge lines extracted from an image that includes a manufactured article (AOYAGI [0011] displays a plurality of edge lines extracted from a shot image of a spatial structure that has been shot by an image shooting apparatus);
accepting designation for a second plurality of edge lines selected from the displayed first plurality of edge lines (AOYAGI [0012] accepts a selection instruction indicating an edge line and a ridge line of an overlay target; [0059] extract edge lines from the shot image 521 (step 603), and displays the extracted edge lines on the screen (step 604));
identifying pairs each of which includes an edge line of the second plurality of edge lines and a line of a plurality of lines corresponding to the edge line (AOYAGI [0085] FIG. 19 illustrates an example of combination information 524. Each entry of combination information 524 of FIG. 19 includes an edge line ID, a ridge line ID, and a priority. An edge ID is identification information of an edge line included in a combination, a ridge line ID is identification information of a ridge line included in the combination), the plurality of lines being included in a three-dimensional model described based on design data of the manufactured article (AOYAGI [0011] a plurality 
determining a specific display posture of the three-dimensional model such that a positional relation between a first edge line extracted from the image and a first line of the plurality of lines included in the three-dimensional model, the first edge line and the first line being included in a first pair, satisfies a condition in which a position of the first edge and a position of the first line correspond with each other and a position of a second edge line extracted from the image and a position of a second line of the plurality of lines included in the three-dimensional model, the second edge line and the second line being included in a second pair, correspond to each other (AOYAGI [0053] The shot image 521 is an image of a spatial structure shot by an image shooting apparatus such as a camera, and may include information indicating an angle of view of the image shooting apparatus. The model file 522 is model information representing a three-dimensional CAD model of the spatial structure, and includes vertex information of a plurality of vertexes included in the three-dimensional CAD model and line segment information of a plurality of line segments; [0060] FIG. 9 illustrates exemplary edge lines extracted from the shot image 701 in FIG. 7. Edge lines 901-904 are each extracted from a respective one of the four sides of the rectangle of the shot image 701; [0066] FIG. 11. The edge lines 901-904 in FIG. 9 and a model image 1201 of the cube are displayed; [0073] When the orientation of the model image 523 is suitable (YES in step 609), the operator checks whether the position of the model image 523 on the screen is suitable (step 610). When, for example, the position of the model image 523 is suitable to indicate a correlation between the edge lines of the shot image 521 and the 
superimposing, in accordance with the specific display posture, the three-dimensional model on the image to generate a superimposition image (AOYAGI [0094] In such a superimposed display process, simply selecting an edge line and a ridge line 
extracting a difference area in at least one of a gap between the first edge line and the first line in the superimposition image and a gap between the second edge line and the second line in the superimposition image (AOYAGI [0099] An operator looks at the superimposition image 525 on the screen so as to check whether the shot image 521 and the model image 523 are misaligned (step 2201)).
AOYAGI does not teach identifying a shape of the difference area in the superimposition image.
However Kochi discloses a shape measuring section 350 for measuring shape data from a pair of stereovision images of an object taken with an image taking section 220, which is analogous to the present patent application. Kochi teaches identifying a shape of the difference area in the superimposition image (Kochi [0098] using the corresponding points of the right and left images obtained, three-dimensional coordinates of an area are calculated (R78). This determines the distance to the changed part of the object being processed (distance image). Judgment display is made back to R60 of FIG. 8. The judgment display process becomes as shown in FIG. 13. FIG. 13 is for explaining the judgment display process flow. The judgment display process flow is shown at the step R60 of FIGS. 8 and 12. First, the target data of the changed area (processed area) are compared (to determine difference) using the distance images of the changed area (R80)).

Doing so would be helpful for accurately finding out the daily progress status of objects being constructed or manufactured and for re-planning the construction or manufacturing so that the construction or manufacturing goes on exactly as planned in the display control method and system for superimposing a 3D model on a image.

Regarding Claim 2, AOYAGI in view of Kochi teaches the display control method according to claim 1, and further teaches wherein the identifying includes accepting designation for the first plurality of lines (AOYAGI [0056] FIGS. 6A and 6B are flowcharts illustrating a specific example of a superimposed display process performed by the superimposed display apparatus 501 in FIG. 5. An operator inputs an instruction for designating a shot image 521 and a model file 522, and the accepting unit 511 accepts the input instruction (step 601). The display unit 513 displays the shot image 521 designated by the instruction accepted by the accepting unit 511 on a screen (step 602)).

Regarding Claim 3, AOYAGI in view of Kochi teaches the display control method according to claim 1, and further teaches wherein the first edge line of the first pair is an edge line at a position corresponding to a reference line used when the manufactured article is manufactured (AOYAGI [0076] When the position of the model 

Regarding Claim 4, AOYAGI in view of Kochi teaches the display control method according to claim 3, and further teaches wherein the second edge line of the second pair is an edge line at a position corresponding to another reference line used when the manufactured article is manufactured or an edge line at a position corresponding to a reference point used when the manufactured article is manufactured (AOYAGI [0076] When the position of the model image 523 is suitable (YES in step 610), the operator inputs a selection instruction indicating an edge line and a ridge line to serve as reference positions for superimposed display, and the accepting unit 511 accepts the input selection instruction (step 614)).

Regarding Claim 6, AOYAGI in view of Kochi teaches the display control method according to claim 1, and further teaches wherein the identifying of the space of the difference area includes filling in the space with a color in accordance with a dimension of the difference area (Kochi [0102] Case 3: a<b (R90). This condition means that the target data are not reached yet (R92). The construction may be facilitated by indicating on the construction display device 100 the amount of construction yet to be executed when the status of the object approaches the target data. Such an indication can remarkably improve the construction efficiency, by making the indication not only in figures but also in different colors in two dimensions by the 

Regarding Claim 7, AOYAGI in view of Kochi teaches a display control apparatus (AOYAGI FIG1.101: superimposed display apparatus) comprising: 
a memory (AOYAGI FIG24.2402: Memory); and 
a processor coupled to the memory and the processor (AOYAGI FIG24.2401: CPU):
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 8-10 and 12, AOYAGI in view of Kochi teaches the display control apparatus according to claim 7. The metes and bounds of the claims substantially correspond to the method claim as set forth in Claims 2-4 and 6; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 13, AOYAGI in view of Kochi teaches a non-transitory computer-readable medium storing instructions executable by one or more computers (AOYAGI [0123] The information processing apparatus may store a program and data 
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant’s arguments, see page 7, filed December 30, 2020, with respect to Claims 1, 7 and 13 have been fully considered and are persuasive.  The obviousness double patenting rejection of December 30, 2020 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that independent claims 1, 7 and 13 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.